United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    December 8, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                         No. 04-40030



       KYLE I. AHART, individually
       and as Next Friend for His Minor
       Child AHART,

                                                      Plaintiff-Appellant,

                                             versus

       JOE VICKERY, Individually and in his Official Capacity as Investigator
       HARDIN COUNTY SHERIFF’S DEPARTMENT, ED CAIN, Individually
       and in his Official Capacity as HARDIN COUNTY SHERIFF, and HARDIN
       COUNTY, TEXAS,

                                                      Defendants-Appellees.


                   Appeal from the United States District Court for
                            the Eastern District of Texas
                             (USDC No. 1:01-CV-628)
           _______________________________________________________


Before REAVLEY, DAVIS, WIENER, Circuit Judges.

PER CURIAM:*

       The district court did not abuse its discretion in denying Ahart’s Rule 60(b)(3)



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
motion for relief from judgment. Appellees failure to disclose Officer Vickery’s prior

conviction did not prevent Ahart from fully and fairly presenting his case. See Gov’t Fin.

Servs. One Ltd. P’ship v. Peyton Place, 62 F.3d 767, 772 (5th Cir. 1995). The conviction

was easily discoverable, and Ahart failed to respond to the Appellee’s motion for

summary judgment. AFFIRMED.




                                            2